IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-40261
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                 versus

                          REYNALDO MALDONADO,

                                               Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-01-CR-360-1
                       --------------------
                           March 7, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

      Reynaldo Maldonado was convicted by a jury of possessing

marijuana with intent to distribute, in violation of 21 U.S.C.

§   841(a)(1).     Maldonado   now   appeals   his   conviction,   arguing

that there was insufficient evidence to support it and that his

counsel provided ineffective assistance.        We AFFIRM.

      This prosecution resulted from a July 2001 search of a scraper

which was being hauled on the flatbed trailer of a rig which

Maldonado was driving when he was stopped a few miles north of

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40261
                                  -2-

Raymondville, Texas.    Law enforcement officers found approximately

166 kilograms of marijuana in a concealed compartment in the

scraper, which is a large machine used to level streets.

     Maldonado moved for a FED. R. CRIM. P. 29 judgment of acquittal

after the Government rested its case, but he failed to renew the

motion after he presented his case and the evidence was closed.    He

also did not renew his motion after the jury returned its verdict,

as authorized by Rule 29(c).   “Where a defendant fails to renew his

[Rule 29] motion at the close of all the evidence, after defense

evidence has been presented, he waives his objection to the earlier

denial of his motion.”    United States v. Daniel, 957 F.2d 162, 164

(5th Cir. 1992).       Accordingly, Maldonado waived his right to

complain of the denial of his Rule 29 motion.

     Maldonado argues that the evidence presented to the jury was

insufficient to prove that he knew there was marijuana concealed in

the scraper. Because Maldonado failed to renew his Rule 29 motion,

this Court reviews the sufficiency-of-evidence issue under the

plain-error standard.    United States v. Parker, 133 F.3d 322, 328

(5th Cir. 1998).       “A conviction may be reversed under [this]

standard only to avoid a manifest miscarriage of justice.”        Id.

“Such a miscarriage would exist only if the record is devoid of

evidence pointing to guilt, or . . . because the evidence on a key

element of the offense was so tenuous that a conviction would be

shocking.” Pierre, 958 F.2d at 1310 (citations and quotation marks

omitted).
                              No. 02-40261
                                   -3-

       “A conviction for the offense of possession of marijuana with

intent     to   distribute    requires     proof   that   the    defendant

(1) knowingly (2) possessed marijuana (3) with intent to distribute

it.”     United States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996).

“[K]nowledge of the presence of the contraband may ordinarily be

inferred from the exercise of control over the vehicle in which it

is concealed.”    United States v. Richardson, 848 F.2d 509, 513 (5th

Cir. 1988).     When drugs are hidden in a vehicle, however, such

knowledge usually can be inferred only “if there exists other

circumstantial     evidence    that   is    suspicious    in    nature   or

demonstrates guilty knowledge.”       United States v. Garza, 990 F.2d

171, 174 (5th Cir. 1993), (quoting United States v. Anchondo-

Sandoval, 910 F.2d 1234, 1236 (5th Cir. 1990)).

       Trial evidence that supports the jury’s finding that Maldonado

knowingly possessed the marijuana includes the fact that he took

control of the loaded rig in a residential area of San Juan, Texas,

but he told an investigator that he did so in another city; he said

that his final destination would not be revealed to him until he

arrived in Austin, Texas; and he was taking a longer route than

necessary to get there.

       Furthermore, Maldonado had no logbook for his rig and only a

falsified bill of sale which he presented as his “bill of lading”

for the scraper.    He untruthfully told an investigator that he had

not met with anyone after leaving San Juan and he appeared nervous

when interrogated.     Maldonado was carrying only $20 when he was
                             No. 02-40261
                                  -4-

stopped but he said he did not know who was covering the expenses

of his trip.    Two of the investigators reported that Maldonado was

nervous.

     The affirmance of Maldonado’s conviction does not constitute

a miscarriage of justice in light of the trial evidence, which

appears to be sufficient under any standard.    See Parker, 133 F.3d

at 328; United States v. Ortega-Reyna, 148 F.3d 540, 544 (5th Cir.

1998) (stating types of circumstantial evidence which indicate

guilty knowledge that drugs were present).

     Maldonado contends that he is entitled to reversal because he

was denied the effective assistance of counsel in the district

court.     This court will not adjudicate these claims because the

record is insufficient for a fair determination of their merits.

See United States v. McIntosh, 280 F.3d 479, 481 (5th Cir. 2002).

     AFFIRMED.